Case 9:19-cv-81473-DMM Document 14 Entered on FLSD Docket 03/05/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

DIANE KATZ, an individual,
                                                     Case No. 9:19-cv-81473-DMM
                Plaintiff,

       v.
ELECTRUM PARTNERS, LLC, a Nevada
limited liability company; and LESLIE
BOCSKOR, an individual,
                Defendants.



                              DEFENDANTS’ MOTION TO DISMISS

            Defendants ELECTRUM PARTNERS, LLC and LESLIE BOCSKOR, by and through

  undersigned counsel, hereby submit their Motion to Dismiss, under FRCP 12(b)(2), FRCP

  12(b)(3) and FRCP 12(b)(6), and submit the reasons outlined below.

                                          BACKGROUND

            This action was commenced by DIANE KATZ (“Plaintiff”) against ELECTRUM

  PARTNERS, LLC and LESLIE BOCSKOR (“Defendants”) originally in state court by a filing

  on or about October 18, 2019 in Palm Beach County Circuit Court. Subsequently, Plaintiff

  removed the case to federal court. The action arises from consulting work that Plaintiff did for

  Defendant ELECTRUM PARTNERS, LLC.

                                        IMPROPER VENUE

            The Complaint in this matter should be dismissed under FRCP 12(b)(3) for improper

  venue. The Agreement between the parties in this matter contains both a choice of law and a

  venue clause. The venue clause is not permissive – it is mandatory. The Florida Supreme Court

  has stated that mandatory venue clauses require jurisdiction over a case to be in that particular

  venue. Granados Quinones v. Swiss Bank Corp, S.A., 509 So. 2d 273, 274 (Fla. 1987). "A clause
Case 9:19-cv-81473-DMM Document 14 Entered on FLSD Docket 03/05/2020 Page 2 of 5



  establishing ex ante the forum for dispute resolution has the salutary effect of dispelling any

  confusion about where suits arising from the contract must be brought and defended …." See

  Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593-94, 113 L. Ed. 2d 622, 111 S. Ct. 1522

  (1991). World Vacation Travel v. Brooker, 799 So. 2d 410, 412 (2001). “To interpret the forum

  selection clause in any other way would require creative legerdemain and would frustrate its

  obvious intent.” Id. At 412. “[A]ny clause which submits parties to the laws in force and the

  competent courts of a specific forum and simultaneously waives any other territorial jurisdiction

  can only be deemed mandatory. See Operadora Seryna S.S. de C.V. v. Banci Bilbao Vizcaya-

  Mexico, 762 So. 2d 595, 595-6 (Fla. 5th DCA 2000). World Vacation Travel v. Brooker, 799 So.

  2d 410, 412 (2001).

            Thus, there seems to be no legal basis to bring an action in a forum different from that

  stated in a mandatory venue clause. The clause in the Agreement in the present case, section 6(d)

  states:

            “The laws of the State of Nevada shall govern the interpretation, performance and

            enforcement of this Agreement, regardless of applicable choice of law principles. The

            parties agree that any action to interpret or enforce this Agreement must be brought in the

            courts of Clark County, Nevada or in the United States District Court for the District of

            Nevada ..” Agreement Attached as Exhibit A.

            The venue clause in the present case is clear and unambiguous. It states that any action

  under the Agreement between the parties must be brought in Nevada. There is no justification

  whatsoever for the Plaintiff having brought this case in Florida. Forum selection clauses stating

  that litigation "must" or "shall" be initiated in a particular forum are generally considered to be

  mandatory. See Shoppes Ltd. P’ship v. Conn, 829 So. 2d 356, 358 (Fla. 5th DCA 2002). A.
Case 9:19-cv-81473-DMM Document 14 Entered on FLSD Docket 03/05/2020 Page 3 of 5



  Boxing & Ath. Ass’n v. Young, 911 So. 2d 862 (2005). The language in the Agreement in the

  present case is clear and unambiguous. The case law is clear and seemingly endless. The Court

  must dismiss this case as it must be brought in the State of Nevada.

      THIS COURT LACKS PERSONAL JURISDICTION OVER THE DEFENDANTS

         Florida Statutes Section 48.193, Florida’s long arm statute sets the basis for determining

  whether a Court can exercise jurisdiction over a defendant. The court must determine whether

  the Complaint alleges “sufficient jurisdictional facts to bring the action within the ambit of the

  statute.” Venetian Salami Co. v. Parthenais, 544 So.2d 499 (Fla. 1989), 502. Then, the court

  must determine whether “sufficient ‘minimum contacts’ are demonstrated to satisfy due

  process.” Id.

         A plaintiff must plead the specific acts or conduct that form the bases for subjecting a

  defendant to Florida’s jurisdiction in the original complaint. Id. also Mowrey Elevator Co. of

  Florida, Inc. v. Automated Integration, Inc., 745 So.2d 1046, 1047 (Fla. 1st DCA 1999). In this

  case the Plaintiff did not even attempt to allege any facts to suggest that Defendants should be

  held to jurisdiction in Florida. Complaint Attached as Exhibit B.

         Defendant Electrum Partners, LLC as Plaintiff rightly states in the Complaint, is a

  Nevada company, doing business in Nevada. Defendant Leslie Bocskor, as Plaintiff also rightly

  states in the Complaint, is a resident of Nevada. Neither Defendant has anything to do with

  Florida. Affidavit of Leslie Bocskor Attached. Thus, the minimum contacts test also cannot be

  met.

                         CIVIL THEFT CLAIM MUST BE DISMISSED

         The cause of action for Civil Theft must be dismissed. The action for Civil Theft is a

  statutory cause of action based on Fla. Stat. §772.11. However, the Agreement between the
Case 9:19-cv-81473-DMM Document 14 Entered on FLSD Docket 03/05/2020 Page 4 of 5



  parties which is the subject of this case has a choice of law provision which states that Nevada

  law governs. The Agreement states: “The laws of the State of Nevada shall govern the

  interpretation, performance and enforcement of this Agreement, regardless of applicable choice

  of law principles.” Agreement Attached as Exhibit A.

         "Under Florida's choice-of-law rules, courts should respect a choice-of-law provision

  within a contract, unless the chosen law contravenes Florida public policy." MDS (Canada), Inc.

  v. Rad Source Techs, Inc., 822 F. Supp. 2d 1263, 1295 (S.D. Fla. 2011) citing Florida Evergreen

  Foliage v. E.I. Du Pont De Nemours, Co., 135 F.Supp. 2d 1271, 1277 (S.D. Fla. 2001). Brown

  Jordan Int’l., Inc. v. Carmicle, 2016 U.S. Dist. LEXIS 25879. In the present case, it is clear that

  even if the case were to remain in Florida, Nevada law would govern. Because Plaintiff’s Civil

  Theft action is based specifically upon a Florida-specific statute, it must be dismissed as it cannot

  stand under Nevada law.

                                           CONCLUSION

         For these reasons, it is respectfully requested that the Court dismiss the action against

  Defendants ELECTRUM PARTNERS, LLC and LESLIE BOCSKOR and award costs and

  attorneys’ fees, permissible under the Agreement between the parties, to the Defendants.



  Dated: March 4, 2020                          Respectfully submitted,

                                                By:     __/s/ Galen J. Criscione___
                                                        Galen J. Criscione, Esq.
                                                        Criscione Ravala, LLP
                                                        FL Bar No: 0088593
                                                        Attorneys for Defendants
                                                        110 E. Broward Blvd. Suite 1700
                                                        Ft. Lauderdale, FL 33139
                                                        Ph: (800) 583-1780, Ext. 501
                                                        Fax: (800) 583-1787
                                                        gcriscione@lawcrt.com
Case 9:19-cv-81473-DMM Document 14 Entered on FLSD Docket 03/05/2020 Page 5 of 5




  TO:    Ann Tomasello, Esq.
         Scott Wagner & Associates, P.A.
         Attorney for Plaintiff
         250 South Central Blvd., Suite 104-A
         Jupiter, FL. 33458


                                  CERTIFICATE OF SERVICE

         This is to certify that on this 5h day of March 2020, a true and accurate copy of

  Defendants’ Motion to Dismiss was served upon attorney for Plaintiff, Ann Tomasello, Esq.,

  Scott Wagner & Associates, P.A., 250 South Central Blvd., Suite 104-A, Jupiter, FL. 33458 via

  this Court’s CM/ECF system.


  Dated: March 4, 2020                                 Respectfully submitted,

                                               By:     __/s/ Galen J. Criscione___
                                                       Galen J. Criscione, Esq.
                                                       Criscione Ravala, LLP
                                                       FL Bar No: 0088593
                                                       Attorneys for Defendants
                                                       110 E. Broward Blvd. Suite 1700
                                                       Ft. Lauderdale, FL 33139
                                                       Ph: (800) 583-1780, Ext. 501
                                                       Fax: (800) 583-1787
                                                       gcriscione@lawcrt.com
